          Case 6:20-cv-01717-GAP-DCI Document 1-2 Filed 09/18/20 Page 1 of 5 PageID 620
Filing # 112768511  E-Filed 09/02/2020 11:28:57 AM


                                                            IN THE CIRCUIT COURT OF THE NINTH
                                                            JUDICIAL CIRCUIT, IN AND FOR ORANGE
                                                            COUNTY, FLORIDA

                                                            CASE NO: 2020-CA-8154-O
      STEPHEN DAVIS,

             Plaintiff,

      vs.

      WAL-MART STORES EAST, L.P.,
      and MAURICE RIVERS,

            Defendants.
      ____________________________________/

                                             AMENDED COMPLAINT

             COMES NOW, the plaintiff, through undersigned counsel, and sues the defendants and alleges:

             1.      This is an action for damages in excess of Thirty Thousand and no/100 Dollars ($30,000),

      exclusive of costs, interest, and attorneys’ fees.

             2.      At all material times, the plaintiff was a resident of Seminole County, Florida.

             3.      At all material times, the defendant WAL-MART STORES EAST, L.P., was a

      corporation licensed to do business within the State of Florida.

             4.       At all material times, defendant MAURICE RIVERS was a resident of Orange County,

      Florida.

             5.      On or about November 27, 2019, the plaintiff was an invitee in the defendant’s retail store

      located at Lee Road in Orange County, Florida, when he slipped on a slippery substance on the floor and

      fell to the ground.

             6.      The defendant’s operating procedures were such that such rules and procedures created

      the likelihood of individuals becoming injured on the premises, and such procedures failed to include

      actions to eliminate risks to employees or other individuals in the first instance.
  Case 6:20-cv-01717-GAP-DCI Document 1-2 Filed 09/18/20 Page 2 of 5 PageID 621


        7.     As a result of the above described incident, the plaintiff sustained injuries and other

damages detailed below.

                COUNT I:         NEGLIGENCE- WAL-MART STORES EAST, L.P.

        The plaintiff re-alleges Paragraphs 1 through 7 and further alleges:

        8.     The defendant, as owner, operator, and entity in possession and control of the premises

had the following non-delegable duties to the plaintiff and other individuals at the Defendant’s premises:

               a.      Maintaining the premises in a reasonably safe condition to avoid injury to
                       the plaintiff and other customers or invitees; and

               b.      Inspecting the premises and warn the plaintiff of dangerous conditions,
                       including the one previously alleged, it knew or should have known
                       existed on its property creating an unreasonable risk to the plaintiff; and

        9.     The defendant negligently breached the aforementioned duties by:

               a.      Creating the condition which caused plaintiff’s injury;

               b.      Failing to timely and properly inspect the premises for potentially
                       dangerous or unsafe conditions, including the one previously alleged;

               c.      Failing to warn the plaintiff of unreasonably dangerous condition; and

               d.      Failing to maintain the premises in a reasonably safe condition.

        10.    The dangerous condition that caused the plaintiff’s injury should have been anticipated

by defendant so that the defendant either knew, or under the exercise of reasonable care should have

known, the dangerous condition existed. Nonetheless, the defendant did not take appropriate corrective

steps to remedy the condition.

        11.    As a proximate result of the defendant’s negligence, the plaintiff suffered injury and

resulting pain and suffering, aggravation of a pre-existing condition, disability, loss of the capacity of

the enjoyment of life, medical care and treatment expense, loss of earnings, and loss of ability to earn

money. The losses are either permanent or continuing, and the plaintiff will continue to suffer losses in

the future.


                                               Page 2 of 5
  Case 6:20-cv-01717-GAP-DCI Document 1-2 Filed 09/18/20 Page 3 of 5 PageID 622


       WHEREFORE, the plaintiff demands judgment for damages in excess of $30,000 against the

defendant together with litigation costs, and the plaintiff demands a jury trial.

   COUNT II:        NEGLIGENT MODE OF OPERATION-WAL-MART STORES EAST, L.P.

       The plaintiff re-alleges Paragraphs 1 through 7 and further alleges:

       12.     The defendant, as owner, operator, and entity in control of the work being performed at

the above-mentioned store had the following non-delegable duties:

               a.       Implementing policies, methodology, and procedures so as not cause or
                        contribute to the creation dangerous conditions; and

               b.       Implementing policies, methodology, and procedures designed to prevent
                        the creation or continued existence of dangerous conditions.

       13.     The defendant breached the aforementioned duties by:

               a.       Implementing policies, procedures, and methodology which
                        foreseeably caused or contributed to the existence of the dangerous
                        condition described above; and

               b.       Failing to implement policies, procedures, and methodology designed to
                        prevent injury to employees or other individuals in the first instance.

       14.     As a direct and proximate result of the defendant’s negligence, the plaintiff suffered injury

and resulting pain and suffering, aggravation of a pre-existing condition, disability, loss of the capacity

of the enjoyment of life, medical care and treatment expense, loss of earnings, and loss of ability to earn

money. The losses are either permanent or continuing and the plaintiff will suffer losses in the future.

       WHEREFORE, the plaintiff demands judgment for damages in excess of $30,000 against the

defendant together with litigation costs, and the plaintiff demands a jury trial.

                        COUNT II – NEGLIGENCE OF MAURICE RIVERS

       Plaintiff re-alleges Paragraphs 1 through 7 above and further alleges:

       15.     As the manager of the premises on the aforementioned date of loss, the defendant,

individually, had the following non-delegable duties to the plaintiff and other individuals at the

Defendant’s premises:
                                                Page 3 of 5
  Case 6:20-cv-01717-GAP-DCI Document 1-2 Filed 09/18/20 Page 4 of 5 PageID 623


               a.      Maintaining the premises in a reasonably safe condition to avoid injury to
                       the plaintiff and other customers or invitees; and

               b.      Inspecting the premises and warn the plaintiff of dangerous conditions,
                       including the one previously alleged, it knew or should have known
                       existed on its property creating an unreasonable risk to the plaintiff; and

       16.     The defendant negligently breached the aforementioned duties by:

               a.      Creating the condition which caused plaintiff’s injury;

               b.      Failing to timely and properly inspect the premises for potentially
                       dangerous or unsafe conditions, including the one previously alleged;

               c.      Failing to warn the plaintiff of unreasonably dangerous condition; and

               d.      Failing to maintain the premises in a reasonably safe condition.

       17.     The dangerous condition that caused the plaintiff’s injury should have been anticipated

by defendant so that the defendant either knew, or under the exercise of reasonable care should have

known, the dangerous condition existed. Nonetheless, the defendant did not take appropriate corrective

steps to remedy the condition.

       18.     As a proximate result of the defendant’s negligence, the plaintiff suffered injury and

resulting pain and suffering, aggravation of a pre-existing condition, disability, loss of the capacity of

the enjoyment of life, medical care and treatment expense, loss of earnings, and loss of ability to earn

money. The losses are permanent and continuing, and plaintiff will continue to suffer losses in the future.

               WHEREFORE, the plaintiff demands judgment for damages in excess of $30,000 against

the defendant together with litigation costs, and the plaintiff demands a jury trial.




                                                Page 4 of 5
  Case 6:20-cv-01717-GAP-DCI Document 1-2 Filed 09/18/20 Page 5 of 5 PageID 624


                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on September 2, 2020, a true and correct copy of the foregoing was

electronically served via electronic mail to Jerry D. Hamilton, Esq., William Edwards, Esq. and

Patricia Concepcion, Esq. at jhamilton@hamiltonmillerlaw.com; wedwards@hamiltonmillerlaw.com;

pconcepcion@hamiltonmillerlaw.com; vbain@hamiltonmillerlaw.com and

lejverett@hamiltonmillerlaw.com.

                                                    /s/ Brian M. Davis
                                                    Brian M. Davis
                                                    Trial Pro, P.A.
                                                    Florida Bar No: 884650
                                                    250 N. Orange Avenue, 14th Floor
                                                    Orlando, Florida 32801
                                                    Telephone: (407) 300-0000
                                                    Primary E-Mail Designations:
                                                    Brian@TrialPro.com
                                                    Lisa@TrialPro.com
                                                    Attorney for Plaintiff




                                             Page 5 of 5
